


HUDSON PACIFIC PROPERTIES, INC.
AND HUDSON PACIFIC PROPERTIES, L.P.
2010 INCENTIVE AWARD PLAN
(2013 OUTPERFORMANCE PROGRAM)


RESTRICTED STOCK UNIT AWARD GRANT NOTICE
Hudson Pacific Properties, Inc., a Maryland corporation (the “Company”),
pursuant to the Hudson Pacific Properties, Inc. and Hudson Pacific Properties
L.P. 2010 Incentive Award Plan (as may be amended from time to time, the “Plan”)
and that certain 2013 Outperformance Award Agreement by and between the Company
and the Participant (as defined below) (as amended, the “OPP Agreement”), hereby
grants to the holder listed below (the “Participant”), an award of restricted
stock units (the “RSUs”). Each RSU represents the right to receive one (1) share
of common stock of the Company (each, a “Share”) in accordance with the terms
and conditions hereof if applicable vesting conditions are satisfied. This award
of RSUs is subject to all of the terms and conditions set forth in this
Restricted Stock Unit Grant Notice (the “Grant Notice”), the Restricted Stock
Unit Award Agreement attached hereto as Exhibit A (together, the “Agreement”),
the Plan and the OPP Agreement, each of which is incorporated herein by
reference. Each RSU is hereby granted in tandem with a corresponding Dividend
Equivalent, as further described in the Agreement. Unless otherwise defined
herein, the terms defined in the Plan and the OPP Agreement shall have the same
defined meanings in this Agreement.
Participant:
[__________________________]
Grant Date:
[__________________________]
Total Number of RSUs:
[_____________]
Vesting Commencement Date:
[_____________]
Vesting Schedule:
Fifty percent (50%) of the RSUs will vest on the first anniversary of the
Vesting Commencement Date and the remaining fifty percent (50%) of the RSUs will
vest on the second anniversary of the Vesting Commencement Date, subject, in
each case, to (A) the Participant’s continued service as an Employee through the
applicable vesting date, and (B) accelerated vesting under Sections 2.2(b) and
2.2(c) of the Agreement.
Termination of RSUs and Dividend Equivalents:
If the Participant experiences a termination of service as an Employee prior to
the applicable vesting date, all RSUs that have not become vested on or prior to
the date of such termination of service as an Employee (after taking into
consideration any vesting that may occur in connection with such termination of
service as an Employee, if any), and all Dividend Equivalents associated with
such RSUs, in each case will thereupon be automatically forfeited by the
Participant without payment of any consideration therefor.

By his or her signature below, the Participant agrees to be bound by the terms
and conditions of the Plan, the OPP Agreement and this Agreement. The
Participant has reviewed this Agreement, the Plan and the OPP Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Grant
Notice, the Agreement, the Plan and the OPP Agreement. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
the OPP Agreement or the Agreement. In addition, by signing below, the
Participant also agrees that the Company, in its sole discretion, may satisfy
any withholding obligations in accordance with Section 3.1 of this Agreement by
(i) withholding Shares otherwise issuable to the Participant upon vesting of the
RSUs, (ii) instructing a broker on the





LA\4380475.1

--------------------------------------------------------------------------------




Participant’s behalf to sell Shares otherwise issuable to the Participant upon
vesting of the RSUs and submit the proceeds of such sale to the Company, or
(iii) using any other method permitted by Section 3.1 of the Agreement or
Section 11.2 of the Plan. If the Participant is married, his or her spouse has
signed the Consent of Spouse attached hereto as Exhibit B.
HUDSON PACIFIC PROPERTIES, INC. PARTICIPANT:
PARTICIPANT
By:
                                  
By:
                                       
Print Name:
                                  
Print Name:
                                       
Title:
                                  
 
 
 
 
Address:
                                       
 
 
 
 
 
 
 
 
 
 
 
 



EXHIBIT A
TO RESTRICTED STOCK UNIT GRANT NOTICE
RESTRICTED STOCK UNIT AWARD AGREEMENT
ARTICLE I.


GENERAL
1.1    Incorporation of Terms of Plan and OPP Agreement. The RSUs are subject to
the terms and conditions of the Plan and the OPP Agreement, which are
incorporated herein by reference. In the event of any inconsistency between the
Plan or OPP Agreement and this Agreement, the terms of the Plan or OPP
Agreement, as applicable, shall control.
1.2    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan, the OPP Agreement and the Grant Notice
to which this Agreement is attached.
(a)    “Change in Control” shall have the meaning provided in the OPP Agreement.
(b)    “Determination Date” shall have the meaning provided in the OPP
Agreement.
(c)    “Qualifying Termination” shall have the meaning provided in the OPP
Agreement.
ARTICLE II.

TERMS AND CONDITIONS OF RSUS AND DIVIDEND EQUIVALENTS
2.1    Grant of RSUs. Upon the terms and conditions set forth in the Plan, the
OPP Agreement and this Agreement, effective as of the Grant Date set forth in
the Grant Notice, the Company hereby grants to the Participant an award of RSUs,
together with an equivalent number of tandem Dividend Equivalents, under the
Plan and pursuant to the OPP Agreement. In consideration of this grant of RSUs,
the Participant agrees to render faithful and efficient services to the Company
or its Affiliates. Unless and until an RSU has





LA\4380475.1

--------------------------------------------------------------------------------




vested in the manner set forth in the Grant Notice, the Participant will have no
right to receive any Shares or other payment in respect of the RSUs.
2.2    Vesting of RSUs. [Notwithstanding any accelerated vesting provisions
contained in that certain Employment Agreement dated [______]1 between the
Company and the Participant, which accelerated vesting provisions are hereby
expressly superseded and replaced with respect to the RSUs,]2 the following
provisions, as applicable, shall govern the vesting and payment of the RSUs:
(a)    Subject to Sections 2.2(b) and 2.2(c) hereof, the RSUs shall vest and
become nonforfeitable, if at all, in accordance with the terms and conditions
set forth in the Grant Notice.
(b)    In the event that the Participant experiences a Qualifying Termination,
then any RSUs which remain unvested shall vest in full immediately prior to such
Qualifying Termination.
(c)    In addition, in the event that a Change in Control occurs, then, subject
to the Participant’s continued service as an Employee through such Change in
Control, any RSUs which remain unvested shall vest in full immediately prior to
such Change in Control.
2.3    Payment of RSUs. RSUs will be paid in fully vested Shares (unless
otherwise provided by the Administrator) as soon as practicable after vesting,
but in any event within forty-five (45) days thereafter, subject to Section
3.3(b) of this Agreement. The Company shall deliver to the Participant (or any
transferee permitted under Section 3.4 hereof) a number of Shares equal to the
number of RSUs subject to this award or RSUs that fully vest on the applicable
vesting date (either by delivering one or more certificates for such Shares or
by entering such Shares in book entry form, as determined by the Administrator
in its sole discretion). Notwithstanding the foregoing, if Shares cannot be
issued pursuant to Section 11.4 of the Plan (or any successor provision thereto)
or are delayed under Section 3.2 hereof, the Shares shall be issued pursuant to
the preceding sentence as soon as administratively practicable after the
Administrator determines that Shares can be issued in accordance with such
Section. In no event shall any such delay in the issuance of Shares impact the
payment timing applicable to Dividend Equivalents payable in cash.
2.4    Forfeiture and Termination of RSUs and Dividend Equivalents. All RSUs and
Dividend Equivalents granted under this Agreement shall be forfeited and
terminated as set forth in the Grant Notice.
2.5    Dividend Equivalents.
(a)    Each RSU granted hereunder is hereby granted in tandem with a
corresponding Dividend Equivalent that entitles the Participant to receive any
dividends or other distributions declared with respect to the Shares underlying
the RSU between the Determination Date and the date on which the RSU is either
paid out or forfeited.
(b)    The Participant shall not be entitled to any payment under a Dividend
Equivalent with respect to any dividend with an applicable record date that
occurs prior to the Determination Date or after the termination of such RSU for
any reason, whether due to payment, forfeiture of the RSU or otherwise.


_____________________________________________ 
1 NTD: January 1, 2016 if applicable (other than for Dale Shimoda).
2 NTD: Include for individuals with an employment agreement.



A-1




LA\4380475.1

--------------------------------------------------------------------------------




 
(c)    Each Dividend Equivalent shall represent the right to receive the cash
value of any cash dividend(s) that the Participant would have received in
respect of the Share underlying the RSU to which such Dividend Equivalent is
linked, had such Share been outstanding on the applicable record date. Any
amounts payable in respect of Dividend Equivalents shall be paid in cash or cash
equivalents as and when the cash dividends in respect of which such Dividend
Equivalent payments arise are paid to holders of Common Stock, without regard to
the vested status of the underlying RSUs.
ARTICLE III.
MISCELLANEOUS PROVISIONS


3.1    Tax Withholding. The Company and its Affiliates shall be entitled to
require a cash payment (or other form of payment determined in accordance with
Section 11.2 of the Plan) by or on behalf of the Participant and/or to deduct
from other compensation payable to the Participant any sums required by federal,
state or local tax law to be withheld with respect to the grant, vesting and/or
payment of the RSUs and/or the Dividend Equivalents. The Company shall have no
obligation to make any payment in any form under this Agreement or under any RSU
or Dividend Equivalent issued in accordance herewith unless and until such tax
obligations have been satisfied.
3.2    Conditions to Delivery of Shares. Any Shares deliverable under this
Agreement may be either previously authorized but unissued Shares or issued
Shares which have then been reacquired by the Company. Such Shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any Shares under this Agreement or under any RSU issued in accordance
herewith prior to fulfillment of all of the following conditions:
(i)    The admission of such Shares to listing on all stock exchanges on which
the Common Stock is then listed;
(ii)    The completion of any registration or other qualification of such Shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
(iii)    The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
(iv)    The lapse of such reasonable period of time as the Administrator may
from time to time establish for reasons of administrative convenience.
Notwithstanding the foregoing, the issuance of such Shares shall not be delayed
to the extent that such delay would result in a violation of Code Section 409A.
In the event that the Company delays the issuance of any Shares because it
reasonably determines that the issuance of such Shares will violate federal
securities laws or other applicable law, such issuance shall be made at the
earliest date at which the Administrator reasonably determines that issuing such
Shares will not cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii).

A-2




LA\4380475.1

--------------------------------------------------------------------------------




3.3    Section 409A.
(a)    General. This Agreement shall be interpreted in accordance with the
requirements of Code Section 409A. Notwithstanding any provision of the OPP
Agreement or this Agreement, the Company may adopt such amendments to this
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to avoid the imposition of
taxes under Code Section 409A, provided, however, that this Section 3.3(a) shall
not create an obligation on the part of the Company to adopt any such amendment,
policy or procedure or take any such other action, nor shall the Company have
any liability for failing to do so. To the extent that any payment window spans
two calendar years, the Participant shall have no discretion over or ability to
control the actual year in which payment is made.
(b)    Potential Six-Month Delay. Notwithstanding anything to the contrary in
this Agreement, no amounts shall be paid to the Participant under this Agreement
during the six (6)-month period following the Participant’s “separation from
service” to the extent that the Administrator determines that the Participant is
a “specified employee” (each within the meaning of Code Section 409A) at the
time of such separation from service and that paying such amounts at the time or
times indicated in this Agreement would be a prohibited distribution under Code
Section 409A(a)(2)(b)(i). If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of such six (6)-month period (or such earlier date upon which such amount
can be paid under Code Section 409A without being subject to such additional
taxes), the Company shall pay to the Participant in a lump-sum all amounts that
would have otherwise been payable to the Participant during such six (6)-month
period under this Agreement. For the avoidance of doubt, any amounts payable
upon a Qualifying Termination shall only be paid upon the Participant’s a
“separation from service” (within the meaning of Code Section 409A).
(c)    Dividend Equivalents. Any Dividend Equivalents granted in connection with
the RSUs issued hereunder, and any amounts that may become distributable in
respect thereof, shall be treated separately from such RSUs and the rights
arising in connection therewith for purposes of the designation of time and form
of payments required by Code Section 409A.
3.4    Award Not Transferable. Without limiting the generality of any other
provision hereof, the RSUs and the Dividend Equivalents shall be subject to the
restrictions on transferability set forth in Section 11.3 of the Plan and
Section 3.4 of the OPP Agreement.
3.5    No Rights as Stockholder. Except as otherwise expressly provided herein,
unless and until shares of Common Stock are issued in payment of this Award,
this Award shall not confer any stockholder rights upon the Participant.
3.6    Not a Contract of Employment. Nothing in this Agreement, the OPP
Agreement or the Plan shall confer upon the Participant any right to continue to
serve as an Employee or other service provider of the Company or any of its
Affiliates or shall interfere with or restrict in any way the rights of the
Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided to the contrary in a written agreement between the Company or an
Affiliate, on the one hand, and the Participant on the other.
3.7    Governing Law. The laws of the State of Maryland shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

A-3




LA\4380475.1

--------------------------------------------------------------------------------




3.8    Incorporation of Terms of Plan; Authority of Administrator. This
Agreement is subject to the terms and conditions of the Plan, which are
incorporated herein by reference, including without limitation Section 13.2 of
the Plan. In the event of any inconsistency between the Plan and this Agreement,
the terms of the Plan shall control. In accordance with the Plan (and not in
limitation of any other provision), the Administrator shall make all
determinations under this Agreement in its sole and absolute discretion and all
interested parties shall be bound by such determinations.
3.9    Consideration to the Company. In consideration of the grant of the Award
by the Company, the Participant agrees to render faithful and efficient services
to the Company or any Affiliate.
3.10    Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan, the OPP Agreement and
this Agreement shall be administered, and the RSUs and Dividend Equivalents are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan, the OPP
Agreement and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
3.11    Amendment, Suspension and Termination. To the extent permitted by the
Plan and the OPP Agreement, this Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator or the Board; provided, however, that, except as may otherwise
be provided by the Plan, no amendment, modification, suspension or termination
of this Agreement shall adversely affect the RSUs or the Dividend Equivalents in
any material way without the prior written consent of the Participant.
3.12    Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the Participant to his address shown in the Company
records, and to the Company at its principal executive office.
3.13    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.4 hereof, this Agreement shall
be binding upon the Participant and his or her heirs, executors, administrators,
successors and assigns.
3.14    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the OPP Agreement or this Agreement, if the Participant
is subject to Section 16 of the Exchange Act, then the Plan, the OPP Agreement,
the RSUs and Dividend Equivalents and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, this Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.
3.15    Entire Agreement. The Plan and this Agreement (including all Exhibits
thereto, if any) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.
3.16    Limitation on the Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the

A-4




LA\4380475.1

--------------------------------------------------------------------------------




Company as to amounts payable and shall not be construed as creating a trust.
The Plan, in and of itself, has no assets. The Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Shares and/or RSUs
issuable thereunder.
3.17    Severability. In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.
3.18    Tax Consultation. The Participant understands that the Participant may
suffer adverse tax consequences in connection with the RSUs and/or Dividend
Equivalents granted pursuant to this Agreement (and any Shares issuable or
amounts payable with respect thereto). The Participant represents that the
Participant has consulted with any tax consultants the Participant deems
advisable in connection with the RSUs and Dividend Equivalents and the issuance
of Shares with respect thereto and making of payments and that the Participant
is not relying on the Company for any tax advice.
3.19    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.



A-5




LA\4380475.1

--------------------------------------------------------------------------------






EXHIBIT B
TO RESTRICTED STOCK UNIT GRANT NOTICE
CONSENT OF SPOUSE


I, _______________, spouse of _______________, have read and approve the
Restricted Stock Unit Grant Notice (the “Grant Notice”) to which this Consent of
Spouse is attached and the Restricted Stock Unit Agreement (the “Agreement”)
attached to the Grant Notice. In consideration of issuing to my spouse the
shares of the Restricted Stock Units and Dividend Equivalents set forth in the
Grant Notice, I hereby appoint my spouse as my attorney-in-fact in respect to
the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
and any Restricted Stock Units, Dividend Equivalents or any shares of the common
stock of Hudson Pacific Properties, Inc. or cash issued pursuant thereto under
the community property laws or similar laws relating to marital property in
effect in the state of our residence as of the date of the signing of the
foregoing Agreement.


Dated: _______________                _______________________________
Signature of Spouse









B-1




LA\4380475.1